PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/935,563
Filing Date: 26 Mar 2018
Appellant(s): 3D Systems, Inc.



__________________
Winthrop Childers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 2018/0361679 A1) in view of Greene (US 20170102679).
Claims 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 2018/0361679 A1), as applied to above, in view of Greene (US 20170102679) and further in view of Kanada (US 2015/0039113 A1).
(2) Response to Argument
Claims 1 and 13
Appellant argues neither Joyce nor Green discloses or makes obvious two different parallel data paths- one for imaging and one for mechanical mechanism control as recited in the independent claims 1 and 13. Appellant also argues neither Joyce nor Greene disclose or make obvious processing incoming slice data along a mechanism control path including the control path including the sequence of (1) simplifying an outer boundary (to provide a simplified outer boundary), (2) utilizing the simplified outer boundary to compute an inflow distance (D), and (3) processing the inflow distance (D) to determine control signals for a movement mechanism as recited in claims 1 and 13. 
Examiner disagrees.  Joyce teaches simplifying an outer boundary (to provide a simplified outer boundary) in paragraph [0033]: “sizing information about a part being built is evaluated either real-time during the build process or pre-calculated… In either embodiment, a part’s geometry may be factored in to determine both the rate of a vertical release, height of a vertical release, and duration of delaying the part during build to another dose of radiation energy.”  A parts geometry reads on an outer boundary.  
As for step 2, Joyce teaches utilizing the simplified outer boundary to compute an inflow distance (D) in paragraphs [0035,0038] and figure 7: “Another element of the method 400 may comprise determining a minimum lift height of a part being built with an additive manufacturing device after a part layer is applied, the minimum lift height is based on at least one of the total geometry of the part, geometry of at least one layer previously applied, and a geometry of at least one layer to be applied and moving the build table in an upward direction to the minimum lift height determined with a lifting device, at 420. Another element of the method 400 may also comprise determining a minimum release time once the part is raised to the minimum release height, the minimum release time is based on at least one of the total geometry of the part...” and “information pertaining to the geometry of the part may be determined based on the image file that is being used to create the part. The lifting height, speed and minimum release time may be based on an inflow rate of the photopolymer resin beneath the part layer created, when it is raised, to allow the resin to cover the inflow distance needed to replenish the build plate.”
As for step 3, Joyce teaches processing the inflow distance (D) to determine control signals for a movement mechanism in [0041].  
As written, Appellant’s claim language reads on the teaching of Joyce and are in sequential order. Appellant states Joyce teaches inflow rate but argues Joyce fails to teach inflow distance. However, Joyce states “the lifting height, speed and minimum release time may be based on an inflow rate of the photopolymer resin beneath the part layer created, when it is raised, to allow the resin to cover the inflow distance needed to replenish the build plate” (figure 7, [0038]). Therefore, according to paragraph [0038] of Joyce, Joyce is teaching both inflow rates and inflow distance. Additionally, Appellant argues the inflow distance (D) is not an actual physical parameter but a computed parameter in the context of the computed sequence. However, since Joyce teaches steps 1-3 in sequential order and teaches calculating different rates and distances, including inflow distance, Joyce teaches Appellant’s claim limitation. 
Appellant further argues Greene fails to disclose simplifying an outer boundary and is directed towards grayscale processing of edges to improve print accuracy but not for controlling a movement mechanism. Examiner disagrees. Paragraphs [0008 and 0031] states a controller is used to smooth edges in three-dimensional printing and to increase accuracy in printing 3D structures by controlling the graphic files or light modulations. Therefore, Green does teach controlling a movement mechanism.
Claims 2-6, 8-12, and 14-18
Appellant argues claim 8 or 14 are directed towards merging two objects when they define a narrow channel between them and Greene fails to teach this. However, Joyce teaches this in paragraph [0033] when Joyce discuses factoring in different parts of the geometry while Greene teaches this limitation smoothing out edges (which entails merging) in paragraph [0031 and 0008]. 
Appellant also argues the claims 9 or 15 concern reducing or eliminating a recess when the incoming boundary includes a concave portion defining a recess.  However Joyce disclose “FIG. 4 shows a flowchart illustrating an embodiment of a method.  The method 400 may comprise at least one of any of steps which may function individually or collectively in any combination.  The method 400 may comprise determining at least one of a lift speed and a speed schedule for the part after a new part layer is applied, the maximum lift speed is based on at least one of a total geometry of the part, a geometry of at least one layer previously applied, and the geometry of at least one layer to be applied and moving the build table upward at the speed or schedule determined with the lifting device, at 410” [0034]. Given the broadest reasonable interpretation, it can be reasonably presumed that the geometry, specified by Joyce, could include concave portions or recesses. Furthermore, analogous art Kanada, discloses “the third process called the "partition granularity adjustment process" is a process that changes the number of slices (or vertically-arrayed filaments) or the number of horizontally-arrayed filaments.  When the filament becomes thicker than the predefined thickness, the number of slices is updated.  When it becomes wider than the predefined width, the number of horizontally-arrayed filaments is updated. The forth process called the "printability enhancement process" is a process that judges whether the model is printable without partitioning and, if it is not printable, the model is modified so that it becomes printable.  The printability is determined by using information of the shape and possible directions of rotation (i.e., whether the machine is 3-axis, 5-axis, etc.).  To make the model printable, it is partitioned and a printing order is selected (changed) so that the each partitioned portions is printable” [009-0011 and figure 1c and d and figure 4 and 7]. Both Joyce together and alone are considering calculations based on the geometry of the shape which includes recess formed from concavities. 
Appellant  argues claims 10-12 and 16-18 are details pertaining to the control path and not intended use. However, since both the controller and the apparatus of Joyce and/or Joyce in view of Green are indistinguishable from Appellant ’s claim language, Joyce and/or Joyce in view of Greene, the systems taught by the prior art are reasonably able to perform the functions. Therefore, Appellant’s claim language reads on the teachings of the cited prior art. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        
Conferees:

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.